913 So. 2d 706 (2005)
Keair WALKER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-667.
District Court of Appeal of Florida, Third District.
October 19, 2005.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Michael E. Hantman, Assistant Attorney General, for appellee.
Before RAMIREZ, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Keair Walker appeals his judgment of conviction and sentence. We affirm because, even if the trial court erred in disallowing witness testimony about prior drug use, Walker failed to preserve the issue for *707 appellate review. See Lucas v. State, 568 So. 2d 18, 21-22 (Fla.1990).
Affirmed.